Citation Nr: 0639646	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to accrued benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to April 1946 
and from July 1946 to July 1949.  He died in February 1999.  
The appellant is the veteran's daughter.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified at a Central Office hearing before 
the undersigned Veterans Law Judge in January 2006.  A 
transcript of that hearing is associated with the claims 
file.  


FINDING OF FACT

The appellant is not the veteran's spouse, child, or 
dependent parent as defined in VA regulations for purposes of 
receiving accrued benefits.  She is not owed any monies 
related to the veteran's last sickness or burial.


CONCLUSION OF LAW

There is no legal basis for payment of money owed the veteran 
prior to his death to the appellant.  38 U.S.C.A. §§ 5121, 
5122 (West 2002); 38 C.F.R. §§ 3.1000, 3.1003 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Review of the claims folder reveals that the RO has provided 
38 U.S.C.A. § 5103(a) notice and attempted to assist the 
appellant by way of a letter dated in February 2005.  In any 
event, the instant appeal involves the purely legal question 
of entitlement to benefits under VA law and regulations 
applied to relevant facts that are undisputed.  Therefore, 
the notice and assistance provisions of the VCAA are not 
applicable.  See VAOPGCPREC 5-2004 (VA is not responsible to 
provide notice and assistance where the claim cannot be 
substantiated because undisputed facts render the claimant 
ineligible for the claimed benefit).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 
Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002).  Accordingly, the Board will proceed to evaluate the 
appeal.  The Board finds no prejudice to proceeding with this 
case at this time.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Analysis

The basic facts in this case are not in dispute.  The record 
reflects that the veteran died in February 1999.  At the time 
of the veteran's death, he had a claim pending for an 
increased rating for left hip disability.  That claim was 
granted in September 1999 (increasing the disability rating 
from 30 percent to 80 percent), approximately 7 months 
following the death of the veteran.

In May 2000, the appellant filed a claim for accrued benefits 
based on the veteran's claim for a higher rating for left hip 
disability.  

The Board notes, initially, that chapter 11 of title 38 of 
the United States Code, providing for service-connected 
compensation benefits, makes no provision for the payment of 
disability compensation to survivors, and they may not pursue 
disability compensation claims of a veteran, even as heirs to 
the veteran's estate.  See Haines v. West, 154 F.3d 1298, 
1300 (Fed. Cir. 1998), cert. denied, 526 U.S. 1016 (1999).  
Instead, Congress has established a procedure whereby a 
statutorily limited amount of "accrued benefits" due to the 
deceased veteran during his or her lifetime could be 
recovered by designated individuals.

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in file at the date of death, will upon the death of 
such person, be paid as follows: (1) Upon the death of a 
veteran to the living person first listed as follows: (i) his 
or her spouse; (ii) his or her children (in equal shares); 
(iii) his or her dependent parents (in equal shares) or the 
surviving parent.  (2) Upon the death of a surviving spouse 
or remarried surviving spouse, to the veteran's children.  
(3) Upon the death of a child, to the surviving children of 
the veteran entitled to death pension, compensation, or 
dependency and indemnity compensation.  (4) In all other 
cases, only so much of the accrued benefit may be paid as may 
be necessary to reimburse the person who bore the expense of 
last sickness or burial of the veteran.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000(a) (2006).

In determining entitlement to accrued benefits, the term 
"child" means a person who is unmarried and (1) who is under 
the age of 18 years; (2) who, before attaining the age of 18 
years, became permanently incapable of self-support, or (3) 
who, after attaining the age of 18 years and until completion 
of education or training (but not after obtaining the age of 
23 years), is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. §§ 3.57, 3.1000 (2006).

In this case, the veteran acknowledges that she is not 
eligible for accrued VA benefits as the veteran's child, 
because she did not meet the definition of the veteran's 
child at the time she filed a claim for accrued benefits.  
See January 2006 hearing transcript, page 6.  She also 
acknowledges that there are no outstanding bills related to 
the veteran's last burial expenses or medical expenses.  Id. 
at 7.  

The appellant's sole argument is that because of delays in 
the VA adjudication process the veteran's claim was 
prejudiced to the extent that he passed away before 
entitlement was determined.  As such, she requests that the 
monies the veteran was entitled to be paid to his estate.  
The Board finds the appellant's arguments misplaced.  In 
order to be eligible for any benefits payable to a person 
other than the veteran under 38 U.S.C.A. § 5121, "the 
claimant must qualify as a member of one of the statutorily 
enumerated categories of recipients."  Wilkes v. Principi, 16 
Vet. App. 237, 241 (2002).

The evidence does not show that the appellant is the 
veteran's spouse, child, or dependent parent, nor does she so 
claim.  She has received the full amount of benefits under 38 
U.S.C.A. § 5121 to which she is entitled for having paid the 
expenses for his last sickness and burial.  Because she does 
not otherwise qualify as a member of one of the statutorily 
enumerated categories, the Board finds as a matter of law 
that she is not entitled to the remainder of the benefits due 
but unpaid to the veteran at the time of his death.  

The Board notes that even if there were delays in the 
adjudication of the veteran's claim, it is bound by the law 
and is without authority to grant benefits on an equitable 
basis in cases such as this.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002).  In addition, the Board notes that the equitable 
doctrine of estoppel simply cannot be relied upon to grant to 
the appellant a money remedy that Congress did not authorize.  
OPM v. Richmond, 496 U.S. 414 (1990) (cited in Owings v. 
Brown, 8 Vet. App. 17 (1995)).  See also Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) ("no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress.")  Because the law does not provide for the payment 
of benefits due but unpaid to the veteran at the time of his 
death to any party other than those listed in 38 U.S.C.A. § 
5121, the law in this case is dispositive.

Although the Board is sympathetic to the appellant's claim 
and the particular circumstances therein, action by the Board 
and VA is bound by the applicable law and regulations as 
written.  38 U.S.C.A. § 7104(c) (West 2002).  As discussed 
above, there is no legal basis for awarding to the appellant 
monies due but unpaid to the veteran at the time of his 
death.  Accordingly, the appeal must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (the claim should be 
denied as a matter of law if there is no entitlement under 
the law).


ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


